Order entered December 21, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                  No. 05-22-00563-CV

       IN THE INTEREST OF O.A.L. AND R.L., MINOR CHILDREN

                On Appeal from the 301st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-21-11690
                                   ORDER

      We questioned our jurisdiction over this restricted appeal from the trial

court’s divorce decree as the clerk’s record reflected the trial court had granted a

new trial and set aside the decree, mooting the appeal. On December 1, 2022, the

trial court vacated its new trial order and reinstated the decree in accordance with

our opinion in appellate cause numbers 05-22-00793-CV and 05-22-00794-CV,

original proceedings challenging that very order. Accordingly, it appears we have

jurisdiction over the appeal.

      As the appellate record has been filed, we ORDER appellant to file his brief

no later than January 20, 2023.

                                             /s/   BILL PEDERSEN, III
                                                   JUSTICE